Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 1 of 27 PageID #: 882



               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NEW YORK
                  CENTRAL ISLIP DIVISION


     Scott Pellegrino, et al.,              Case No. 2:18-cv-03439-JMA-GRB

                           Plaintiffs,

     v.                                     Plaintiffs’ Response to the Union
                                            Defendants’ Motion to Dismiss
     New York State United Teachers, et
     al.,

                           Defendants.




     Paul Niehaus                         Jonathan F. Mitchell*
     Kirsch & Niehaus                     Mitchell Law PLLC
     150 East 58th Street                 106 East Sixth Street
     22nd Floor                           Suite 900
     New York, New York 10155             Austin, Texas 78701
     (212) 631-0223                       (512) 686-3940
     paul.niehaus@kirschniehaus.com       jonathan@mitchell.law

                                          * admitted pro hac vice

                                          Counsel for Plaintiffs and
                                          the Proposed Classes
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 2 of 27 PageID #: 883



                                           TABLE OF CONTENTS
     Table of contents ................................................................................................... 1
     Table of authorities................................................................................................ 2
            I.      Wrongfully taken property must always be returned, even if it was
                    taken in good faith ................................................................................ 1
            II.     Wyatt v. Cole precludes a “good faith” defense when the most
                    analogous common-law tort rejects any consideration of the
                    tortfeasor’s state of mind ..................................................................... 11
            III. Even if the unions could assert a “good faith” defense, they must
                 show that their agency shops complied with Abood and pre-Janus
                 law ...................................................................................................... 13
            IV. Even if the union could assert a “good faith” defense, it cannot
                establish good faith unless it present evidence of its officers’
                subjective state of mind ....................................................................... 14
            V.      The unions overstate the judicial support for a “good faith” defense ..... 15
            VI. The union defendants’ claim that the plaintiffs “failed to name
                necessary parties” is without merit ....................................................... 16
            VII. The plaintiffs’ state-law claims are foreclosed by the recent
                 amendments to the Taylor Law ........................................................... 17
            VIII. The plaintiffs have stated a claim for relief on behalf of current and
                  former union members ........................................................................ 17
                    A.     Any claim that Mr. Pellegrino might have brought against
                           N.Y. Civ. Serv. Law § 208(1)(b)(i) became moot upon his
                           resignation from union membership ............................................ 17
                    B.     Mr. Pellegrino has stated a compelled-subsidy-of-speech
                           claim against the union defendants .............................................. 18
                    C.     The evidence that the union defendants already have the
                           plaintiffs’ personal contact information defeats their Article
                           III standing to challenge N.Y. Civ. Serv. L. § 208(4)(a)............... 20
            IX. The Plaintiffs’ claims for prospective injunctive relief against the
                continued collection of agency fees should be dismissed as moot .......... 20
            X.     The district-court rulings that have shielded unions from post-Janus
                   refund lawsuits have not explained how good faith can allow a
                   defendant to keep property that was taken innocently but in
                   violation of another’s rights ................................................................. 21
     Conclusion .......................................................................................................... 22
     Certificate of service ............................................................................................ 23




     response to union defendants’ motion to dismiss                                                            Page i of iii
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 3 of 27 PageID #: 884



                                      TABLE OF AUTHORITIES
     Cases
     Akers v. Maryland State Education Ass’n,
        No. 1:18-cv-1797-RDB (D. Maryland), ECF No. 110 .................................... 21
     Anderson v. Creighton, 483 U.S. 635 (1987) ....................................................... 14
     Bermudez v. Service Employees Int’l Union, Local 521,
        No. 3:18-cv-4312-VC (N.D. Cal.), ECF No. 82 ............................................. 21
     Carey v. Inslee, No. 3:18-cv-05208-RBL (W.D. Wash.), ECF No. 62 .................. 21
     Chevron Oil Co. v. Huson, 404 U.S. 97 (1971) .................................................... 10
     Clement v. City of Glendale, 518 F.3d 1090 (9th Cir. 2008) .......................... 4, 6, 7
     Cook v. Brown, No. 6:18-cv-01085-AA (D. Oregon), ECF No. 44 ...................... 21
     Crockett v. NEA-Alaska,
        No. 3:18-cv-00179-JWS (D. Alaska), ECF No. 68 .......................................... 21
     DeCecco v. United States, 485 F.2d 372 (1st Cir. 1973) ................................. 2, 8, 9
     Downs v. Sawtelle, 574 F.2d 1 (1st Cir. 1978) ...................................................... 15
     Harper v. Virginia Dep’t of Taxation, 509 U.S. 86 (1993) ....................... 1, 4, 7, 10
     Hart v. Massanari, 266 F.3d 1155 (9th Cir. 2001).............................................. 15
     Hoffman v. Inslee, No. 14-CV-200 (MJP), 2016 WL 6126016 (W.D.
        Wash. Oct. 20, 2016) ........................................................................................ 9
     Hough v. SEIU Local 521,
        No. 3:18-cv-4902-VC (N.D. Cal.), ECF No. 53 ............................................. 21
     Howerton v. Gabica, 708 F.2d 380 (9th Cir. 1983) .............................................. 15
     Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31,
        138 S. Ct. 2448 (2018) ................................................................................... 18
     Jarvis v. Cuomo, 660 Fed. Appx. 72 (2d Cir. 2016) ............................................... 8
     Jordan v. Fox, Rothschild, O’Brien & Frankel,
        20 F.3d 1250 (3d Cir. 1994)....................................................................... 7, 14
     Lee v. Ohio Education Ass’n,
        No. 1:18-cv-1420-JRA (N.D. Ohio), ECF No. 56 .......................................... 21
     Lemon v. Kurtzman, 403 U.S. 602 (1971) ............................................................ 9
     Lemon v. Kurtzman, 411 U.S. 203 (1973) ...................................................... 9, 10
     Lovell v. One Bancorp, 878 F.2d 10 (1st Cir. 1989) .............................................. 15
     Messerschmidt v. Millender, 565 U.S. 535 (2012) ................................................... 3
     Mooney v. Illinois Education Ass’n,
        No. 1:18-cv-01439-JBM-JEH (C.D. Illinois), ECF No. 19 ............................. 21
     Moore v. Regents of the University of California,
        793 P.2d 479 (Cal. 1990) ................................................................................. 6
     Morissette v. United States, 342 U.S. 246 (1952) .............................................. 8, 12
     Neely v. United States, 546 F.2d 1059 (3d Cir. 1976) .................................... 2, 8, 9
     Pasha v. United States, 484 F.2d 630 (7th Cir. 1973) .................................... 2, 8, 9



     response to union defendants’ motion to dismiss                                                     Page ii of iii
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 4 of 27 PageID #: 885



     Richardson v. McKnight, 521 U.S. 399 (1997) .................................................... 16
     Riffey v. Rauner, 315 F.3d 314 (7th Cir. 2018) .................................................. 15
     Timbs v. Indiana, 139 S. Ct. 682 (2019) ............................................................... 4
     United States v. Holmes, 822 F.2d 481 (5th Cir. 1987) .................................. 3, 8, 9
     United States v. Lewis, 342 F. Supp. 833 (E.D. La. 1972) ...................................... 3
     United States v. Lewis, 478 F.2d 835 (5th Cir. 1973) ..................................... 2, 8, 9
     United States v. Rayburn House Office Building Room 2113
       Washington DC 20515, 497 F.3d 654 (D.C. Cir. 2007)............................. 3, 8, 9
     United States v. Summa, 362 F. Supp. 1177 (D. Conn. 1972) ....................... 2, 8, 9
     United States v. Venneri, 782 F. Supp. 1091 (D. Md. 1991) .......................... 2, 3, 9
     Vector Research, Inc. v. Howard & Howard Attorneys, P.C.,
       76 F.3d 692 (6th Cir. 1996) ............................................................................. 7
     Winner v. Rauner, No. 15-CV-7213, 2016 WL 7374258 (N.D. Ill.
       Dec. 20, 2016) .................................................................................................. 9
     Wood v. Strickland, 420 U.S. 308 (1975) ............................................................... 9
     Wyatt v. Cole, 994 F.2d 1113 (5th Cir. 1993) ............................................... 2, 6, 7
     Statutes
     N.Y. Civ. Serv. L. § 208(1)(b)(i) ......................................................................... 17
     N.Y. Civ. Serv. L. § 208(4)(a) ............................................................................. 20
     Other Authorities
     Richard A. Epstein, Torts (1999) ........................................................................... 5
     Rules
     Fed. R. Civ. P. 19(d) ........................................................................................... 17




     response to union defendants’ motion to dismiss                                                       Page iii of iii
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 5 of 27 PageID #: 886



          Property that has been taken in violation of another’s constitutional rights must

     always be returned — even if the defendant took the property in good-faith reliance

     on a statute that was reasonably believed to be constitutional at the time of the seizure.

     A defendant’s “good faith” can confer immunity when a plaintiff is seeking damages

     for the collateral harms inflicted by the unconstitutional seizure of his property. But

     it will never permit a defendant to enrich himself by keeping property that he took in

     violation of another’s constitutional rights, even if he took the property at a time when

     his actions were reasonably believed to be lawful and legitimate.

     I.        Wrongfully Taken Property Must Always Be Returned, Even If It Was
               Taken In Good Faith
          Under what set of circumstances can someone innocently but wrongfully take

     another’s property and get to keep it? “Good faith” can protect someone who takes

     something that turns out not to belong to them from punitive or additional damages,

     but the wrongfully taken property taken must always be returned, even if the defendant

     acted in “good faith.” This principle is ubiquitous in American law, and it has been

     established and reaffirmed in numerous cases:

          1.    When a state or municipality collects a tax that is later declared

     unconstitutional, it must refund the unconstitutionally collected taxes to anyone who

     sues within the relevant statute of limitations — even if the taxing authorities relied in

     good faith on a statute that authorized the collection of the tax. See Harper v. Virginia

     Dep’t of Taxation, 509 U.S. 86, 98–99 (1993). A “good faith” defense might shield

     the individual tax collectors from personal monetary liability for damages that were

     inflicted on the victims of this unconstitutional tax. But it will never allow government

     officials to keep the taxes that were unconstitutionally collected if a plaintiff sues for

     their return.

          2.    When an individual seizes another person’s property in good-faith reliance

     on a state replevin statute that is later declared unconstituitonal, he must return the



     response to union defendants’ motion to dismiss                               Page 1 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 6 of 27 PageID #: 887



     property that he took in violation of the owner’s constitutional rights — even if he

     acted before the courts had declared the replevin statute unconstitutional. Cf. Wyatt

     v. Cole, 994 F.2d 1113, 1115 (5th Cir. 1993). A “good faith” defense might protect

     the defendant from paying damages for the collateral harms that resulted from his

     seizure of the plaintiffs’ property. See id. at at 1121. But it would not allow the

     defendant to keep the property that he seized in violation of the Constitution, even if

     the seizure was authorized by a state law that was thought to be constitutional at the

     time.

         3.   When the government collects fines pursuant to a statute that is later declared

     unconstitutional, it must return those fines — even if the government collected the

     fines in good faith and in reasonable reliance on a statute that was believed to be

     constitutional at the time. See United States v. Lewis, 478 F.2d 835, 846 (5th Cir.

     1973) (fines collected pursuant to a statute that is subsequently determined to be

     unconstitutional must be repaid when suit is brought to recover them); Neely v.

     United States, 546 F.2d 1059, 1061 (3d Cir. 1976) (same); DeCecco v. United States,

     485 F.2d 372, 372–73 (1st Cir. 1973) (same); Pasha v. United States, 484 F.2d 630,

     632–33 (7th Cir. 1973) (same); United States v. Summa, 362 F. Supp. 1177, 1181

     (D. Conn. 1972) (same). Indeed, even crime victims who receive restititution from a

     convict must return that money if the statute on which the conviction was based is

     later declared unconstitutional. See United States v. Venneri, 782 F. Supp. 1091, 1092

     (D. Md. 1991) (ordering a putative crime victim to repay restitution that it had

     obtained nine years earlier, because the conviction had been “based upon an

     unconstitutional statute”). That the fines or restitution were imposed in “good faith”

     can provide a defense if the convict sues over the collateral harms imposed by his

     wrongful conviction. The prosecutor, for example, would have immunity if he were

     sued for harming the convict’s reputation, and the jailer would have immunity if sued

     for depriving the convict of his liberty. But there is no “good faith” defense when the


     response to union defendants’ motion to dismiss                             Page 2 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 7 of 27 PageID #: 888



     victim of a wrongful conviction sues for a return of his money that was taken in good

     faith but in violation of his constitutional rights . See United States v. Holmes, 822 F.2d

     481, 500 (5th Cir. 1987) (“[A criminal] defendant can recover a fine imposed under

     an unconstitutional statute.”); United States v. Lewis, 342 F. Supp. 833, 836 (E.D.

     La. 1972), aff’d, 478 F.2d 835 (5th Cir. 1973) (“Fairness and equity compel [a return

     of fines collected under an unconstitutional statute], notwithstanding the fact that the

     government and the court were proceeding in good faith at the time of prosecution.”

     (emphasis added)); Venneri, 782 F. Supp. at 1093 (“The interests of justice make it

     imperative that the petitioner receive a refund of his restitution.”).

         4.   When law-enforcement officers seize property in good-faith reliance on a

     search warrant that is later declared unconstitutional, they cannot keep the

     unconstitutionally seized property if the owner sues for its return. In United States v.

     Rayburn House Office Building Room 2113 Washington DC 20515, 497 F.3d 654,

     656, 665 (D.C. Cir. 2007), the FBI was compelled to return documents that it seized

     from Congressman William Jefferson’s office pursuant to a search warrant that was

     later found to violate the Speech and Debate clause, even though the FBI had relied

     in good faith on a court-approved search warrant that it reasonably believed to be

     constitutional. See id. at 664 (acknowledging that “[t]here is no indication that the

     Executive did not act based on a good faith interpretation of the law, as reflected in

     the district court’s prior approval and later defense of the special procedures set forth

     in the warrant affidavit.”). The officers’ good faith would shield them from lawsuits

     for damages that were caused by their unconstitutional seizure. See, e.g., Messerschmidt

     v. Millender, 565 U.S. 535, 546 (2012). But under no circumstance would the

     officers’ “good faith” allow them to deprive Congressman Jefferson of the documents

     that they had seized in violation of his constitutional rights.

         5.   If a state consficates property in violation of the Excessive Fines clause, it

     must return that property even if the seizure occurred before the Supreme Court


     response to union defendants’ motion to dismiss                                Page 3 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 8 of 27 PageID #: 889



     declared the Excessive Fines clause applicable to the States. See Timbs v. Indiana, 139

     S. Ct. 682, 687 (2019) (declaring, for the first time, that “[t]he Excessive Fines Clause

     is . . . incorporated by the Due Process Clause of the Fourteenth Amendment.”).

     Defenses of qualified immunity or good faith would shield individual officers from

     personal monetary liability if they acted in accordance with Supreme Court doctrine

     existing at that time. But those defenses cannot be used to prevent a plaintiff from

     recovering his property that was confiscated in violation of the Excessive Fines

     clause — even if the seizure occurred before the Supreme Court’s pronouncement of

     incorporation.

         6.   If a tow-truck company tows and impounds a car in violation of the owner’s

     constitutional rights but acts in good faith while doing so, it must return the

     unconstitutionally seized car to its owner — and that remains the case even if the

     company could assert a “good faith” defense when the owner sues over the collateral

     harms inflicted by the unconstitutional tow. See Clement v. City of Glendale, 518 F.3d

     1090, 1097 (9th Cir. 2008). Here, too, a “good faith” defense can shield a defendant

     from personal monetary liability when a plaintiff seeks recovery for the collateral harms

     that resulted from the unconstitutional seizure of her property. But it cannot allow a

     defendant to keep property that it seized in violation of the Constitution, even if the

     defendant acted in good faith when doing so.

         The plaintiffs’ claims are indistiguishable from each of these situations. They have

     sued to recover property that was taken from them in violation of their constitutional

     rights, at a time when the compelled payments were thought to be constitutional.1

     1. The union defendants do not deny that Janus is retroactive, and they cannot deny
        the retroactivity of Janus given the Supreme Court’s ruling in Harper v. Virginia
        Dep’t of Taxation, 509 U.S. 86 (1993). See id. at 96 (“[A] rule of federal law, once
        announced and applied to the parties to the controversy, must be given full retro-
        active effect by all courts adjudicating federal law.”). The union defendants cite
        Shah v. Pan American World Services, Inc., 148 F.3d 84 (2d Cir. 1998), to suggest
        that Janus might not apply retroactively, but Shah recognizes only that “Harper


     response to union defendants’ motion to dismiss                              Page 4 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 9 of 27 PageID #: 890



     The unions must return this unconstitutionally taken property, just as defendants

     must return unconstitutionally collected taxes, unconstitutional fines, and unconst-

     itutionally seized property — regardless of whether they acted in good-faith reliance

     on statutes or court decisions that purported to authorize their conduct. Neither

     qualified immunity nor the “good faith” defense can ever allow a defendant to be

     enriched by his inadvertent constitutional violations, and they do not provide a

     defense when a plaintiff asserts claims for restitution of property that was seized in

     violation of his rights. To the extent that a “good faith” defense might exist for private

     actors under 42 U.S.C. § 1983, it can extend no further than the qualified-immunity

     defense available to government officers, and it will never allow an entity to enrich

     itself by taking and keeping another’s property in violation of the Constitution.

         The exact same principle applies under the common law: A person who takes

     another’s property innocently and without fault remains liable to return that property

     or pay its replacement value in an action for conversion, even though the defendant’s

     “good faith” would preclude liability for collateral damages (such as emotional distress

     or economic loss) that may have resulted from the inadvertent taking. See Richard A.

     Epstein, Torts § 1.12.1 at 32 (1999) (“Liability for conversion is strict, for it is still

     maintainable when D has an honest belief that he owns the thing in question and thus

     is entitled to its exclusive use. ‘Therefore, neither good faith nor bad faith, neither

     care nor negligence, neither knowledge nor ignorance are the gist of the action.’”


        . . . did not require retroactive application where the Supreme Court explicitly
        “‘reserve[s] the question whether its holding should be applied to the parties be-
        fore it.’” Id. at 91 (citations omitted); see also Harper, 509 U.S. at 97–98 (“When
        this Court does not ‘reserve the question whether its holding should be applied
        to the parties before it,’ however, an opinion announcing a rule of federal law ‘is
        properly understood to have followed the normal rule of retroactive application’
        and must be ‘read to hold . . . that its rule should apply retroactively to the litigants
        then before the Court.’” (citations omitted)). Janus did not reserve the question
        whether its holding should be applied to the litigants before the Court, so the
        caveat from Harper is inapplicable to this case.


     response to union defendants’ motion to dismiss                                 Page 5 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 10 of 27 PageID #: 891



     (quoting Moore v. Regents of the University of California, 793 P.2d 479 (Cal. 1990)).

     Under no circumstance is a defendant allowed to keep property that it took in good

     faith but in violation of the plaintiff’s rights — not at common law, not in criminal

     law, and not under 42 U.S.C. § 1983.

         To be sure, the unions’ good faith could shield them from liability if the plaintiffs

     were suing to recover damages that extend beyond the mere recovery of their prop-

     erty. In Wyatt v. Cole, 994 F.2d 1113 (5th Cir. 1993), for example, the defendants

     had seized the plaintiff’s cattle and tractor in good-faith reliance on a state replevin

     statute that was later held to be unconstitutional. See id. at 1115. After the statute was

     declared unconstitutional, the plaintiff sued for damages. The Fifth Circuit held that

     the defendants’ “good faith” shielded them from liability for damages that were in-

     flicted by the seizure,2 but the defendants still had to return the cattle and the tractor
     that they had unconstitutionally taken. See id. at 1115 (noting that the state courts

     had “ordered” the defendants to “return the property” that they had seized). In Clem-

     ent v. City of Glendale, 518 F.3d 1090 (9th Cir. 2008), a towing company had towed

     the plaintiff’s car in good faith but in violation of her constitutional rights. The “good

     faith” defense shielded the towing company from liability for damages inflicted by the

     towing, but it did not allow the towing company to keep the plaintiff’s car. See id. at
     1096–97. “Good faith” is never a defense to claims for restitution or restoration of

     unconstitutionally seized property — even though it may provide a defense when

     someone sues over collateral damage inflicted by the seizure.

         Indeed, in each of the five circuit-court rulings that has recognized a “good faith”

     defense for private parties in section 1983 litigation, the Court’s holding protected

     the defendants from liability for damages that arose from their unconstitutional inter-

     ference with another’s property — and it would have been absurd to suggest that the


     2. See id. at 1118–21.


     response to union defendants’ motion to dismiss                               Page 6 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 11 of 27 PageID #: 892



     defendants in those cases should have been allowed them to keep the property interests

     that they took in good faith but in violation of another’s constitutional rights. The

     Second Circuit’s ruling in Pinsky v. Duncan, 79 F.3d 306 (2d Cir. 1996), for example,

     shielded a defendant from liability for damages inflicted by his good-faith (but un-

     constitutional) attachment of the plaintiff’s real estate. It did not, however, allow the

     defendant to retain the unconstitutional attachment that he had imposed on the plain-

     tiff’s property. See id. at 311–13. Jordan v. Fox, Rothschild, O’Brien & Frankel, 20

     F.3d 1250 (3d Cir. 1994), protected a defendant from liability for damages inflicted

     by its good-faith (but unconstitutional) garnishment of the plaintiff’s checking ac-

     count, but the defendant still had to relinquish the unconstitutional garnishment that

     it had obtained. See id. at 1258 (noting that the state courts had “vacated the attach-

     ment of [the plaintiff’s] checking account”). And Vector Research, Inc. v. Howard &

     Howard Attorneys, P.C., 76 F.3d 692 (6th Cir. 1996), allowed a defendant to escape

     damages for its good-faith (but unlawful) impoundment of the plaintiff’s property,

     but it did not permit the defendant to keep the property that it had unlawfully seized

     from the plaintiff. See id. at 696 (noting that the defendant had “held the seized ma-

     terial in trust for eight days” until the district court took custody of the materials,

     which the courts were required to return to the plaintiff after the impoundment order

     had been vacated).

         Do the unions believe that the defendants in Wyatt should have been allowed to

     keep the cattle and tractor that they seized in good-faith reliance on the state replevin

     statute that was later declared unconstitutional? See Wyatt, 994 F.2d at 1115. That

     the tow-truck company in Clement should have been allowed to keep the car that it

     towed in good-faith reliance on a police officer’s instructions? See Clement, 518 F.3d

     at 1096–97. That government officials should be allowed to keep taxes, fines, and

     forfeited property that they collect in good-faith reliance on statutes that are later

     declared unconstitutional? See Harper, 509 U.S. at 98–99 (1993); Lewis, 478 F.2d at


     response to union defendants’ motion to dismiss                              Page 7 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 12 of 27 PageID #: 893



     846; Neely, 546 F.2d at 1061; DeCecco, 485 F.2d at 372–73; Pasha, 484 F.2d at 632–

     33; Holmes, 822 F.2d at 500; Summa, 362 F. Supp. at 1181. That the FBI should

     have been allowed to keep the property that it seized from Congressman Jefferson’s

     office in good-faith reliance on a search warrant that was later declared unconstitu-

     tional? See Rayburn House Office Building Room 2113 Washington DC 20515, 497

     F.3d at 656, 665. That putative crime victims should be allowed to keep victim-resti-

     tution awards that they receive in good faith but in reliance on a statute that is later

     held unconstitutional? See Venneri, 782 F. Supp. at 1093. Every one of these cases

     must be decided differently if a defendant’s “good faith” entitles it to keep property

     that it took without fault but in violation of another’s constitutional rights. The “good

     faith” defense can protect a defendant from liability for damages that arise from its

     innocent but unconstitutional conduct. But it can never shield a defendant from a

     restitutionary remedy when a plaintiff sues to recover the property or money that the

     defendant took in violation of the plaintiff’s constitutional rights. This principle is

     universal in the law — and it is reflected not only in the cases that we have cited but

     also in the common law, where liability for conversion is strict and a defendant’s

     “good faith” will never excuse his obligation to return property (or the fair market

     value of property) that he took innocently but in violation of the plaintiff’s rights. See

     Morissette v. United States, 342 U.S. 246, 253–54 (1952) (“In the civil tort [of con-

     version], except for recovery of exemplary damages, the defendant’s knowledge, in-

     tent, motive, mistake, and good faith are generally irrelevant.”); Epstein, supra at 32.

         The cases that have allowed unions to invoke the “good faith” defense in agency-

     fee refund lawsuits make no effort to explain how their stance can be reconciled with

     the rulings that compel the return of property taken in good-faith reliance on statutes

     that are later declared unconstitutional. Jarvis v. Cuomo, 660 Fed. Appx. 72 (2d Cir.

     2016), for example, simply stated that “it was objectively reasonable for [the union]

     to act on the basis of a statute not yet held invalid,” and concluded that “defendants


     response to union defendants’ motion to dismiss                               Page 8 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 13 of 27 PageID #: 894



     are not liable for damages stemming from the pre-Harris collection of fair share fees.”

     Id. at 76 (citation and internal quotation marks omitted).3 That is a non-sequitur. An

     immunity from “damages” is not an immunity from restitution, and the plaintiffs in

     Jarvis were seeking a restitutionary remedy of agency fees that the union had taken

     from their paychecks without their consent and in violation of their constitutional

     rights. See Wood v. Strickland, 420 U.S. 308, 315 n.6 (1975), overruled in part on

     other grounds, Harlow v. Fitzgerald, 457 U.S. 800 (1982) (“[I]mmunity from dam-

     ages does not ordinarily bar equitable relief as well.”). More importantly, Jarvis did

     not cite and made no effort to distinguish Harper, Lewis, Neely, DeCecco, Pasha,

     Holmes, Summa, or Venneri — all of which had required the return of money or prop-

     erty despite the fact that it had been taken in “objectively reasonable” reliance on a

     statute “not yet held invalid.” And Jarvis did not address or acknowledge the stag-

     gering implications of its holding — which would have allowed the defendant in Wyatt

     to keep the cattle and the tractor that it had seized in good-faith reliance on a state’s

     unconstitutional replevin statute.

         The unions also invoke the plurality opinion in Lemon v. Kurtzman, 411 U.S.

     203 (1973) (Lemon II), but this case is no help to the union defendants. Lemon II

     refused to enjoin the State of Pennsylvania from reimbursing parochial schools for

     expenses that they had incurred before the Supreme Court had declared the reim-

     bursement regime unconstitutional in Lemon v. Kurtzman, 403 U.S. 602 (1971)



     3. The other post-Harris refund cases deploy similar reasoning. See Winner v.
        Rauner, No. 15-CV-7213, 2016 WL 7374258, *5 (N.D. Ill. Dec. 20, 2016)
        (“[T]he Supreme Court had never invalidated a statute authorizing [agency fees]
        before Harris. . . . SEIU’s reliance on relevant precedent was reasonable. . . .
        Therefore, the pleadings are a suﬃcient basis to conclude that the aﬃrmative
        good-faith defense applies to SEIU as a matter of law.”); Hoﬀman v. Inslee, No.
        14-CV-200 (MJP), 2016 WL 6126016, *4 (W.D. Wash. Oct. 20, 2016) (“[A]
        private party sued under § 1983 is not liable for money damages if that party was
        acting in good faith reliance on a facially valid state law.”).


     response to union defendants’ motion to dismiss                              Page 9 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 14 of 27 PageID #: 895



     (Lemon I). But the plurality explained that the reason for this allowance was that

     Lemon I was non-retroactive under the three-part test for retroactivity established in

     Chevron Oil Co. v. Huson, 404 U.S. 97 (1971). See Lemon II, 411 U.S. at 206 (“We

     conclude, however, that our holding in Lemon I ‘decid[ed] an issue of first impression

     whose resolution was not clearly foreshadowed.’” (quoting Chevron Oil, 404 U.S. at

     106)); Chevron Oil, 404 U.S. at 106 (“[T]he decision to be applied nonretroactively

     must establish a new principle of law, either by overruling clear past precedent on

     which litigants may have relied, or by deciding an issue of first impression whose res-

     olution was not clearly foreshadowed” (citations omitted)). The Chevron Oil test for

     non-retroactivity was explicitly repudiated in Harper, which holds that all Supreme

     Court pronouncements must apply retroactively if the case announcing the rule ap-

     plied it to the litigants before the Court. See Harper, 509 U.S. at 98 (“The legal

     imperative to apply a rule of federal law retroactively after the case announcing the

     rule has already done so must prevai[l] over any claim based on a Chevron Oil analy-

     sis.” (citation and internal quotation marks omitted)). And the unions have refused

     to contest the retroactivity of Janus, consistent with the Supreme Court’s ruling in

     Harper. See Union Def.’ Mot. to Dismiss at 12 n.5 (“[S]olely for the purposes of this

     motion, Union Defendants assume Janus applies retroactively.”). Lemon II applied a

     pre-Harper non-retroactivity doctrine that the Supreme Court long ago disavowed —

     and that the unions do not even attempt to argue should apply to this case.

         More importantly, Lemon II offers no support for the idea that a defendant who

     takes another’s property in good-faith reliance on an unconstitutional statute can keep

     the property if the plaintiff sues for its return. The school districts in Lemon II had

     incurred expenses in reliance on a state statute that promised them reimbursement,

     and the plaintiffs in Lemon II were suing to prevent the State from paying the school

     districts with its own money. That does not in any way establish that a plaintiff who




     response to union defendants’ motion to dismiss                           Page 10 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 15 of 27 PageID #: 896



     sues for the return of money or property that was taken in good-faith reliance on an

     unconstitutional statute must be sent home empty-handed.

           Finally, the unions suggest that Mr. Pellegrino cannot sue for the recovery of his

     property because his membership dues were “collected pursuant to valid member con-

     tracts, not under color of any compulsory law.” Union Def.’ Mot. to Dismiss at 16.

     The unions are mistaken. Although Mr. Pellegrino’s membership in the union was

     voluntary, the payments that he made to the union were not. Mr. Pellegrino was com-

     pelled to pay the amount of the “agency fees” that every member of his bargaining

     unit had to pay regardless of whether he joined the union. This portion of Mr. Pelle-

     grino’s membership dues was compelled — in the same way it was compelled from the

     employees who declined union membership. And because Mr. Pellegrino alleges that

     he paid this portion of his membership dues unwillingly, and that he never would

     have paid money to the union in a right-to-work setting, he has stated a compelled-

     subsidy-of-speech claim. Mr. Pellegrino chose to join the union and pay the difference

     between full membership dues and the “agency fees” that he would have paid had he

     stayed out. But Mr. Pellegrino had no choice in whether to pay the mandatory pay-

     ments that were imposed on every member of his bargaining unit.

     II.     Wyatt v. Cole Precludes A “Good Faith” Defense When The Most
             Analogous Common-Law Tort Rejects Any Consideration Of The
             Tortfeasor’s State Of Mind
           The Supreme Court’s opinion in Wyatt v. Cole, 504 U.S. 158 (1992) presents a

     separate and independent obstacle to the unions’ “good faith” defense. Although Wy-

     att refused to resolve whether a “good faith” defense exists for private defendants

     under section 1983, it imposed clear limits on the judiciary’s authority to create non-

     textual defenses of this sort. Whenever a section 1983 defendant asserts a non-textual

     defense such as immunity or “good faith,” Wyatt compels courts to look to the most

     analogous common-law tort — and it allows courts to recognize the proposed defense




     response to union defendants’ motion to dismiss                             Page 11 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 16 of 27 PageID #: 897



     only if that most analogous tort would have conferred similar defenses at the time

     section 1983 was enacted:

            Section 1983 creates a species of tort liability that on its face admits of
            no immunities. Nonetheless, we have accorded certain government of-
            ficials either absolute or qualified immunity from suit if the tradition of
            immunity was so firmly rooted in the common law and was supported
            by such strong policy reasons that Congress would have specifically so
            provided had it wished to abolish the doctrine. If parties seeking im-
            munity were shielded from tort liability when Congress enacted the
            Civil Rights Act of 1871 — § 1 of which is codified at 42 U.S.C.
            § 1983 — we infer from legislative silence that Congress did not intend
            to abrogate such immunities when it imposed liability for actions taken
            under color of state law. . . . In determining whether there was an im-
            munity at common law that Congress intended to incorporate in the
            Civil Rights Act, we look to the most closely analogous torts.
     Wyatt, 504 U.S. at 164 (citations and internal quotation marks omitted); see also id.

     at 170 (Kennedy, J., concurring) (“Our immunity doctrine is rooted in historical anal-

     ogy, based on the existence of common-law rules in 1871, rather than in freewheeling

     policy choices.” (citation and internal quotation marks omitted)); id. at 171–72 (Ken-

     nedy, J., concurring) (“[W]e may not transform what existed at common law based

     on our notions of policy or efficiency.”).

         The common-law tort most analogous to the union’s unconstitutional confisca-

     tion of wages is conversion — and conversion is a strict-liability tort that is uncon-
     cerned with whether the defendant acted in good faith. See Morissette v. United States,

     342 U.S. 246, 253–54 (1952) (“In the civil tort [of conversion], except for recovery

     of exemplary damages, the defendant’s knowledge, intent, motive, mistake, and good

     faith are generally irrelevant.”); Epstein, supra at 32. Because a defendant’s good faith

     cannot excuse the tort of conversion, it cannot excuse a defendant’s unconstitutional

     seizure of property either. In both situations, the defendant must return the property

     that it has taken in good faith but in violation of the plaintiff’s legal rights.




     response to union defendants’ motion to dismiss                                Page 12 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 17 of 27 PageID #: 898



            All of this is consistent with the basic principle that runs throughout American

     law: Property that is taken innocently but in violation of another’s legal rights must

     be returned — even when the defendant’s good faith can shield it from liability for

     damages that arise from his interference with the plaintiffs’ property. “Good faith” is

     never an excuse to keep property that was innocently but wrongfully taken from an-

     other person.

     III.     Even If The Unions Could Assert A “Good Faith” Defense, They Must
              Show That Their Agency Shops Complied With Abood And Pre-Janus
              Law
            Even if one assumes that the unions could assert a “good faith” defense to the

     plaintiffs’ claims, the unions cannot establish “good faith” unless they show that they

     fully complied with the pre-Janus constitutional strictures on agency shops. See Abood

     v. Detroit Board of Education, 431 U.S. 209, 239–40 (1977). The unions appear to

     believe that Abood gave them carte blanche to operate agency shops, but Abood im-

     posed significant constitutional limits a union’s ability to use the money that it forcibly

     collected from non-union members. Under Abood, public-employee unions could use

     the money they collected from non-members to pay only for union activities that were

     non-ideological, and they were strictly forbidden to require an employee to “contrib-

     ute to the support of an ideological cause he may oppose as a condition of holding a

     job.” Abood, 431 U.S. at 235. So the unions must show that they complied with

     Abood before they can establish that they acted in “good faith” compliance with the

     law existing at the time. They cannot ask a court to assume compliance with Abood

     without presenting any evidence of this.

            And it will be a tall order for the unions to show that they complied with Abood.

     As Janus recognized, “Abood’s line between chargeable and nonchargeable union ex-

     penditures has proved to be impossible to draw with precision.” Janus, 138 S. Ct. at

     2481. And because the unions are asserting good-faith as an affirmative defense, it is




     response to union defendants’ motion to dismiss                               Page 13 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 18 of 27 PageID #: 899



     they who must bear the burden of establishing compliance with the admittedly hazy

     line between the “chargeable” and “nonchargeable” expenditures. Cf. Abood, 431

     U.S. at 239–40 (“Since the unions possess the facts and records from which the pro-

     portion of political to total union expenditures can reasonably be calculated, basic

     considerations of fairness compel that they, not the individual employees, bear the

     burden of proving such proportion.”). In all events, this is a factual question that

     cannot be resolved until the defendants produce evidence and the plaintiffs have had

     an opportunity to take discovery.

     IV.     Even If The Union Could Assert A “Good Faith” Defense, It Cannot
             Establish Good Faith Unless It Present Evidence Of Its Officers’
             Subjective State Of Mind
           There is a final reason why the unions cannot prevail on a good-faith defense at

     this stage of the proceedings: “Good faith” is a subjective defense that requires evi-

     dence of a defendant’s state of mind.4 The unions present no evidence whatsoever
     regarding the subjective beliefs of their officers, and even if they had, such evidence

     cannot be considered on Rule 12(b)(6). “Good faith” is an affirmative defense on

     which the unions bear the burden of proof, and defenses of that sort cannot be

     grounds for a motion to dismiss. Instead, the unions must plead this defense in their

     answer and move for summary judgment after producing evidence of their supposed

     good faith. See Anderson v. Creighton, 483 U.S. 635, 653 n.4 (1987) (“[D]efendant

     has the burden of pleading good faith as an affirmative defense”). The plaintiffs must

     also be given an opportunity to take discovery on the unions’ good faith. See Franklin

     v. Fox, 2001 WL 114438, *5 (N.D. Cal.) (“A good faith defense . . . allows [plaintiffs]

     to conduct discovery of the subjective intent of the private defendant.”).


     4. See, e.g., Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1277 (3d
        Cir. 1994) (“‘[G]ood faith’ gives state actors a defense that depends on their sub-
        jective state of mind, rather than the more demanding objective standard of rea-
        sonable belief that governs qualified immunity.”).


     response to union defendants’ motion to dismiss                              Page 14 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 19 of 27 PageID #: 900



     V.     The Unions Overstate The Judicial Support For A “Good Faith” Defense
          The unions claim that “every circuit court to analyze the good faith defense” after

     Wyatt has allowed private parties to assert a good-faith defense under 42 U.S.C.

     § 1983. See Union Def.’ Mot. to Dismiss at 2. But they have neglected to inform the

     Court that the Ninth and First Circuits have categorically rejected the good-faith de-

     fense for private parties in section 1983 litigation. See Howerton v. Gabica, 708 F.2d

     380, 385 n.10 (9th Cir. 1983) (“[T]here is no good faith immunity under section

     1983 for private parties who act under color of state law to deprive an individual of

     his or her constitutional rights.”); Downs v. Sawtelle, 574 F.2d 1, 15–16 (1st Cir.

     1978) (“Whatever factors of policy and fairness militate in favor of extending some

     immunity to private parties acting in concert with state officials were resolved by Con-

     gress in favor of those who claim a deprivation of constitutional rights.”); see also Lovell

     v. One Bancorp, 878 F.2d 10, 13 (1st Cir. 1989) (recognizing that Downs precludes

     defenses for private parties who violate section 1983). The Ninth Circuit’s later opin-

     ion in Clement ignored Howerton while recognizing a “good faith” defense under

     section 1983, but Ninth Circuit panels have no authority to overrule or disregard

     prior panels. See Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001).

          The Seventh Circuit has also acknowledged that pre-Harris agency-fee payers are

     entitled to refunds. In Riffey v. Rauner, 315 F.3d 314 (7th Cir. 2018), the Seventh

     Circuit denied class certification in a refund lawsuit, but announced that it “agreed

     with the putative class that no one could be compelled to pay fair-share fees, pursuant

     to the Supreme Court’s decision in Harris v. Quinn, ––– U.S. –––– (2014), and that

     any such objector would be entitled to have his or her payments refunded.” Id. at 315

     (emphasis added). Riffey did not consider or discuss the good-faith issue, but its state-

     ment regarding the propriety of refunds cannot be reconciled with the unions’ insist-

     ence on immunity for those who collected agency fees before the Supreme Court’s

     rulings in Harris or Janus.



     response to union defendants’ motion to dismiss                                Page 15 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 20 of 27 PageID #: 901



           Finally, the unions mischaracterize the Supreme Court’s ruling in Wyatt by sug-

     gesting that it lends support to the availability of a good-faith defense. See Union Def.’

     Mot. to Dismiss at 12. The Wyatt opinion made clear that it was refusing to resolve

     whether a “good faith” defense exists under section 1983:

             [W]e do not foreclose the possibility that private defendants faced with
             § 1983 liability . . . could be entitled to an affirmative defense based on
             good faith . . . . Because those issues are not fairly before us, however, we
             leave them for another day.
     Wyatt, 504 U.S. at 169 (emphasis added); see also Richardson v. McKnight, 521 U.S.

     399, 414 (1997) (“Wyatt . . . did not decide whether or not the private defendants

     before it might assert . . . a special ‘good-faith’ defense. . . . Like the Court in Wyatt,

     . . . we do not express a view on this . . . question.”). That does not suggest that the

     good-faith defense is available under section 1983; it is a statement of calculated ag-

     nosticism.

     VI.     The Union Defendants’ Claim That The Plaintiffs “Failed To Name
             Necessary Parties” Is Without Merit
           The union defendants claim that the plaintiffs should have included Ms. VanOs-

     trand’s employer and local union as defendants in this litigation. But the plaintiffs

     sued the United Teachers of Northport “as representative of the class of all chapters

     and affiliates of New York State United Teachers.” See Complaint at ¶ 7 (“Defendant

     United Teachers of Northport is a local union chapter affiliated with the NYSUT. It

     is sued as representative of the class of all chapters and affiliates of the NYSUT.”).

     They also sued the Northport-East Northport Union Free School District as “repre-

     sentative of the class of all school districts in the state of New York.”). See Complaint

     at ¶ 8 (“Northport-East Northport Union Free School District is a school district in

     Suffolk County, New York. . . . It is sued as representative of the class of all school

     districts in the state of New York.”). The union defendants admit that Ms. VanOs-

     trand’s local union is affiliated with NYSUT, so it falls within the class definition. Of



     response to union defendants’ motion to dismiss                                Page 16 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 21 of 27 PageID #: 902



     course, the defendant classes have not yet been certified, but the federal joinder rules

     make clear that they are “subject to Rule 23” and that class actions present an “ex-

     ception” to the ordinary rules of joinder. See Fed. R. Civ. P. 19(d).

     VII.     The Plaintiffs’ State-Law Claims Are Foreclosed By The Recent
              Amendments To The Taylor Law
         The union defendants’ letter of April 18, 2019 (ECF No. 46) informed the court

     of recent legislation that prohibits litigants from suing under New York law for the

     return of agency fees collected before the Supreme Court announced its ruling in

     Janus. Because of this recent enactment, the plaintiffs can no longer pursue their state-

     law claims against any of the defendants in this lawsuit, and they respectfully ask the

     Court to dismiss those claims with prejudice.

     VIII. The Plaintiffs Have Stated A Claim For Relief On Behalf Of Current And
           Former Union Members
         The union defendants challenge the validity of Mr. Pellegrino’s claims on behalf

     of current and former union members. Some of the unions’ arguments have merit;

     others do not. We will address the unions’ arguments in the order presented in their

     brief.

              A.   Any Claim That Mr. Pellegrino Might Have Brought Against N.Y.
                   Civ. Serv. Law § 208(1)(b)(i) Became Moot Upon His
                   Resignation From Union Membership
         The unions correctly observe that Mr. Pellegrino’s constitutional challenge to

     N.Y. Civ. Serv. L. § 208(1)(b)(i) became moot when he resigned from the union and

     his resignation was accepted without resistance. Mr. Pellegrino had standing to chal-

     lenge section 208(1)(b)(i) at the time he filed the lawsuit, but there is no longer an

     Article III case or controversy because there is no prospect that this statutory provision

     could be enforced against Mr. Pellegrino as a former union member. The Court

     should dismiss this constitutional challenge for lack of subject-matter jurisdiction.




     response to union defendants’ motion to dismiss                              Page 17 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 22 of 27 PageID #: 903



            B.     Mr. Pellegrino Has Stated A Compelled-Subsidy-Of-Speech Claim
                   Against The Union Defendants
         Mr. Pellegrino alleges that he was compelled to pay money to the unions as a

     condition of his employment. He admits that he was not compelled to pay the full

     amount of membership dues, but he was compelled to pay the amount of the “agency

     fees” that every member of his bargaining unit was required to pay whether they

     joined the union or not. The union defendants never deny that this portion of Mr.

     Pellegrino’s membership dues was compelled — in the same way it was compelled

     from the employees who declined union membership. And because Mr. Pellegrino

     alleges that he paid this portion of his membership dues unwillingly, and he never

     would have paid money to the union in a right-to-work setting, he has stated a com-

     pelled-subsidy-of-speech claim.

         Every employee who worked in an agency shop was compelled to pay money to

     the union as a condition of employment. Their only choice was whether to join the

     union and pay full membership dues, or stay out of the union and pay a reduced

     amount in “agency fees.” Mr. Pellegrino chose to join the union and pay the difference

     between full membership dues and the “agency fees” that he would have paid had he

     stayed out. But he had no choice in whether to pay the mandatory portion that was

     imposed on every member of his bargaining unit.

         Janus forbids public employers to require union payments as a condition of em-

     ployment, so it cannot be denied that the defendants violated Mr. Pellegrino’s First

     Amendment rights by enforcing this unconstitutional agency shop. See Janus v. Am.

     Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448, 2464 (2018)

     (“A significant impingement on First Amendment rights occurs when public employ-

     ees are required to provide financial support for a union that takes many positions

     during collective bargaining that have powerful political and civic consequences.” (ci-

     tation and internal quotation marks omitted)); id. (“[T]o compel a man to furnish




     response to union defendants’ motion to dismiss                           Page 18 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 23 of 27 PageID #: 904



     contributions of money for the propagation of opinions which he disbelieves and ab-

     hor[s] is sinful and tyrannical.” (quoting A Bill for Establishing Religious Freedom,

     in 2 Papers of Thomas Jefferson 545 (J. Boyd ed. 1950)).5

         The unions never deny that Mr. Pellegrino was compelled to pay the mandatory

     portion of his membership dues as a condition of employment. But the unions think

     they can escape liability for these compelled payments because Mr. Pellegrino elected

     to join the union and pay the difference between full membership dues and agency

     fees in exchange for voting rights. See Union Defs.’ Mot. to Dismiss at 25–30. This is

     a non-sequitur. Mr. Pellegrino’s voluntary choice to pay the difference between full

     membership dues and agency fees does not change the fact that the mandatory portion

     of his membership dues was compulsory. Nor does it change the fact that Mr. Pelle-

     grino paid that portion unwillingly; he would have quit the union and kept all of that

     money for himself had he not been working in an unconstitutional agency shop.

         The unions’ brief spends a great deal of time defending the sanctity of contractual

     obligations. See Union Defs.’ Mot. to Dismiss at 27–28. But Mr. Pellegrino does not

     need to show that his union-membership contracts were invalid or signed under “du-

     ress” in order to show that he was compelled to subsidize the union as a condition of

     his employment. And Mr. Pellegrino’s decision to voluntarily pay the difference be-

     tween full membership dues and agency fees in exchange for voting rights does not

     convert the mandatory portion of his membership dues into a voluntary contribution.

     Mr. Pellegrino had no choice in whether to pay the mandatory portion of his mem-

     bership dues; the union would have taken it as “agency fees” or as “membership dues”




     5. This does not mean that every union member is entitled to a refund. The vast
        majority of union members paid their dues willingly and would have done so in a
        Janus-compliant right-to-work environment, and those employees are not entitled
        to relief.



     response to union defendants’ motion to dismiss                           Page 19 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 24 of 27 PageID #: 905



     regardless of what he had done. The unions never deny this, so they cannot defeat

     Mr. Pellegrino’s claim that this was a compelled subsidy of speech.

             C.     The Evidence That the Union Defendants Already Have The
                    Plaintiffs’ Personal Contact Information Defeats Their Article III
                    Standing To Challenge N.Y. Civ. Serv. L. § 208(4)(a)
           The union defendants have introduced declarations stating that they already pos-

     sess the home addresses of the plaintiffs. We agree with the unions that this defeats

     the plaintiffs’ Article III standing to challenge N.Y. Civ. Serv. L. § 208(4)(a), at least

     until the plaintiffs have concrete plans to change their home address before an event

     that would trigger the compelled disclosure. The plaintiffs have no such plans at this

     time, so they respectfully ask the Court to dismiss their constitutional challenge to

     section 208(4)(a) for lack of subject-matter jurisdiction.

     IX.     The Plaintiffs’ Claims For Prospective Injunctive Relief Against The
             Continued Collection Of Agency Fees Should Be Dismissed As Moot
           The plaintiffs also agree with the unions that the claims for prospective relief

     against the collection of agency fees should be dismissed as moot in light of the un-

     ions’ demonstrated compliance with Janus and their promise to comply with Janus

     going forward.

           In our letters to the Court of August 27, 2018 (ECF Nos. 33–35), we argued

     that the “voluntary cessation” doctrine should apply and that the plaintiffs’ claims for

     prospective relief should remain live. Although we continue to believe that there is a

     plausible case to be made for the application of the “voluntary cessation” doctrine,

     the courts have not been receptive to these arguments. See Union Defs.’ Mot. to Dis-

     miss at 10. We therefore believe it appropriate to withdraw these claims for prospec-

     tive relief, especially when an injunction appears unnecessary given the defendants’

     prompt compliance with Janus. We respectfully ask the Court to dismiss these claims

     for prospective relief for lack of subject-matter jurisdiction.




     response to union defendants’ motion to dismiss                              Page 20 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 25 of 27 PageID #: 906



     X.     The District-Court Rulings That Have Shielded Unions From Post-Janus
            Refund Lawsuits Have Not Explained How Good Faith Can Allow A
            Defendant To Keep Property That Was Taken Innocently But In
            Violation Of Another’s Rights
          Since the defendants filed their motions to dismiss in January 2019, at least nine

     district courts have rejected post-Janus refund lawsuits on the ground that the union

     defendants had acted in good-faith reliance on statutes that had authorized the col-

     lection of agency fees. See Danielson v. AFSCME Council 28, 340 F. Supp. 3d 1083

     (W.D. Wash. 2018); Cook v. Brown, No. 6:18-cv-01085-AA (D. Oregon), ECF No.

     44; Carey v. Inslee, No. 3:18-cv-05208-RBL (W.D. Wash.), ECF No. 62; Crockett v.

     NEA-Alaska, No. 3:18-cv-00179-JWS (D. Alaska), ECF No. 68; Lee v. Ohio Educa-

     tion Ass’n, No. 1:18-cv-1420-JRA (N.D. Ohio), ECF No. 56; Mooney v. Illinois Ed-

     ucation Ass’n, 1:18-cv-01439-JBM-JEH (C.D. Illinois), ECF No. 19; Akers v. Mar-

     yland State Education Ass’n, No. 1:18-cv-1797-RDB (D. Maryland), ECF No. 110;

     Hough v. SEIU Local 521, No. 3:18-cv-4902-VC (N.D. Cal.), ECF No. 53; Bermudez

     v. Service Employees Int’l Union, Local 521, No. 3:18-cv-4312-VC (N.D. Cal.), ECF

     No. 82.

          But none of these opinions have explained why an entity that takes another’s

     property in good faith but in violation of the Constitution should keep the property

     when a plaintiff sues for its return — and none of these opinions can be squared with

     the judicial consensus requiring the return of taxes, fines, and seized or forfeited prop-

     erty that were taken in good-faith reliance on statutes that were later declared

     unconstitutional. See supra at 1–4. A “good faith” defense of the scope proposed by

     the union — and accepted by the courts in Danielson, Cook, Carey, Crockett, Lee,

     Mooney, Akers, Hough, and Bermudez — would allow the defendants in Wyatt to keep

     the cattle and tractor that they had unconstitutionally seized, and allow the towing

     company in Clement to keep the car that it had unconstitutionally towed. There is

     much to be said in support of a “good faith” defense that shields private defendants




     response to union defendants’ motion to dismiss                              Page 21 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 26 of 27 PageID #: 907



     from liability for damages that result from an innocent but unconstitutional seizure of

     another’s property. But the notion that “good faith” can allow a defendant to keep

     the property that it innocently but unconstitutionally took is indefensible. No one

     gets a windfall for violating another person’s constitutional rights, even if the violation

     occurred in the utmost good faith.

                                        CONCLUSION
         The plaintiffs’ state-law claims against the union defendants should be dismissed

     with prejudice. The plaintiffs’ constitutional challenges to section 208(1)(b)(i) and

     208(4)(a) should be dismissed for lack of subject-matter jurisdiction. The plaintiffs’

     claims for prospective relief against the enforcement of agency shops should be dis-

     missed for lack of subject-matter jurisdiction. The remainder of the union defendants’

     motion to dismiss should be denied.

                                                     Respectfully submitted.

                                                      /s/ Jonathan F. Mitchell
      Paul Niehaus                                   Jonathan F. Mitchell*
      Kirsch & Niehaus                               Mitchell Law PLLC
      150 East 58th Street                           106 East Sixth Street
      22nd Floor                                     Suite 900
      New York, New York 10155                       Austin, Texas 78701
      (212) 631-0223                                 (512) 686-3940
      paul.niehaus@kirschniehaus.com                 jonathan@mitchell.law

                                                     * admitted pro hac vice

                                                     Counsel for Plaintiffs and
      Dated: April 23, 2019                          the Proposed Classes




     response to union defendants’ motion to dismiss                               Page 22 of 23
Case 2:18-cv-03439-NGG-RLM Document 59 Filed 06/06/19 Page 27 of 27 PageID #: 908



                            CERTIFICATE OF SERVICE
         I certify that on April 23, 2019, I served this document by e-mail upon:

      Charles G. Moerdler                       Robert E. Morelli
      Alan M. Klinger                           Assistant Attorney General
      Dina Kolker                               300 Motor Parkway, Suite 230
      Stroock & Stroock & Lavan LLP             Hauppauge, New York 11788
      180 Maiden Lane                           robert.morelli@ag.ny.gov
      New York, New York 10038
      (212) 806-5400                            Counsel for State Defendants
      cmoerdler@stroock.com
      aklinger@stroock.com                      John H. Gross
      dkolker@stroock.com                       Ingerman Smith, L.L.P.
                                                150 Motor Parkway, Suite 400
      Robert T. Reilly                          Hauppauge, New York 11788
      Michael J. Del Piano                      (631) 261-8834
      Edward J. Greene Jr.                      jgross@ingermansmith.com
      Andrea A. Wanner
      52 Broadway, 9th Floor                    Counsel for School District Defendants
      New York, New York 10004
      (212) 228-3382
      mdelpian@nysutmail.org
      egreene@nysutmail.org
      awanner@nysutmail.org

      Counsel for Union Defendants




                                                /s/ Jonathan F. Mitchell
                                               Jonathan F. Mitchell*
                                               Counsel for Plaintiffs and
                                               the Proposed Classes




     response to union defendants’ motion to dismiss                           Page 23 of 23
